DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-15, 17, 20-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AZIZI et al. (WO 2018/125686 A2) hereinafter “AZIZI”
As per claim 1, AZIZI discloses a method for wireless communication at a first user equipment (UE), comprising: 
establishing, at the first UE, a sidelink connection with a second UE (AZIZI, [1518], establishing a direct wireless link with at least one other terminal device)
detecting, based at least in part on a status timer at an access stratum layer of the first UE, that an inactivity in data traffic communications with the second UE via the sidelink connection exceeds a threshold time (AZIZI, [0614], It is possible that the data connection may be vulnerable to connection timeouts, such as at a network access node and/or at a security gateway which may close inactive data connections (e.g., TCP connections and/or radio access bearers) after a timeout period has expired in which no data transfer occurred; [0605], after a certain duration of inactivity, e.g., after no data has been transmitted for 5 minutes, 10, minutes, 20 minutes, et.)
and initiating, at the access stratum layer responsive to the detecting, a link maintenance procedure to maintain the sidelink connection with the second UE (AZIZI, [0614], in order to help avoid such connection timeout, in accordance with some aspects, terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502)

As per claim 2, AZIZI discloses the method of claim 1, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (AZIZI, [0120], performing radio measurements on a discovered network access node, receiving broadcast information of a discovered network access node) and/or bilateral (e.g., pursuing and potentially establishing a bidirectional connection with a discovered network access node) radio interactions with various network access nodes)

As per claim 3, AZIZI discloses the method of claim 1, wherein the detecting further comprises one or more of:
determining that data traffic of the sidelink connection has been inactive for at least the threshold time (AZIZI,, [0605], a certain duration of inactivity, e.g., after no data has been transmitted for 5 minutes, 10 minutes, 20 minutes, etc.)
determining that a signal from the second UE via the sidelink connection has not been successfully received for at least the threshold time; or determining that a number of communication errors that have occurred in the sidelink connection meet or exceed a threshold error count (AZIZI, [0325], detect and repair (to a certain degree) transmission errors)

As per claim 7, AZIZI discloses the method of claim 1, wherein the wherein the initiating the link maintenance procedure further comprises: transmitting a signal to solicit the second UE to transmit a data packet at the access stratum layer for measurement at the first UE (AZIZI, [3585], wherein reporting the radio measurements to the coordinator node includes transmitting a standalone measurement report that includes the radio measurements to the coordinate node)

As per claim 8, AZIZI discloses the method of claim 1, wherein the initiating the link maintenance procedure further comprises: transmitting an indication to a lower layer to transmit a reference signal transmission to the second UE (AZIZI, [3178], receive the message from the terminal device on a lower layer than the transport layer)

As per claim 10, AZIZI discloses the method of claim 1, further comprising: 
identifying, at the access stratum layer, new data traffic for the sidelink connection with the second UE (AZIZI, [2919], identifying first data for a first data bearer of a terminal device and second data for a second data bearer of the terminal device)
and discontinuing the link maintenance procedure (AZIZI, [2609], the discontinuous communication schedule when the discontinuous communication schedule is being used)

As per claim 11, AZIZI discloses the method of claim 1, wherein each of the first UE and the second UE independently trigger the link maintenance procedure based on data traffic communications via the sidelink connection (AZIZI, [0053], trigger discovery procedure separately at each of communication modules 306a-306d)

As per claim 12, AZIZI discloses the method of claim 1, wherein the sidelink connection with the second UE is a unicast sidelink connection (AZIZI, [1422], using D2D/V2V broadcast/multicast or unicast)

As per claim 13, AZIZI discloses a method for wireless communication at a second user equipment (UE), comprising: 
establishing, at the second UE, a sidelink connection with a first UE (AZIZI, [1518], establishing a direct wireless link with at least one other terminal device)
receiving, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure (AZIZI, [0268], Terminal device 1502 may transmit and receive radio signals on one or more radio access networks), wherein the link maintenance procedure message is received based on an inactivity in sidelink data communications via the sidelink connection for at least a threshold time period (AZIZI, [0614], It is possible that the data connection may be vulnerable to connection timeouts, such as at a network access node and/or at a security gateway which may close inactive data connections (e.g., TCP connections and/or radio access bearers) after a timeout period has expired in which no data transfer occurred; [0605], after a certain duration of inactivity, e.g., after no data has been transmitted for 5 minutes, 10, minutes, 20 minutes, et.)
and initiating the link maintenance procedure based at least in part on the link maintenance procedure message (AZIZI, [0614], in order to help avoid such connection timeout, in accordance with some aspects, terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502)

As per claim 14, AZIZI discloses the method of claim 13, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (AZIZI, [0120], performing radio measurements on a discovered network access node, receiving broadcast information of a discovered network access node) and/or bilateral (e.g., pursuing and potentially establishing a bidirectional connection with a discovered network access node) radio interactions with various network access nodes)

As per claim 15, AZIZI discloses the method of claim 14, further comprising: 
measuring one or more channel characteristics based at least in part on one or more reference signals of the link maintenance procedure message (AZIZI, [0814], based on the measurement reports)
and transmitting, to the first UE, a measurement report indicating the one or more channel characteristics (AZIZI, [3585], wherein reporting the radio measurements to the coordinator node includes transmitting a standalone measurement report that includes the radio measurements to the coordinate node)

As per claim 17, AZIZI discloses the method of claim 13, wherein: the link maintenance procedure message indicates that a number of communication errors that have occurred in the sidelink connection meet or exceed a threshold error count (AZIZI, [0325], detect and repair (to a certain degree) transmission errors)
As per claim 20, AZIZI discloses the method of claim 13, further comprising: 
monitoring for link maintenance procedure messages from the first UE according to a predetermined periodicity (AZIZI, [0966], monitoring application usage at application processor 13712 over time according to a predetermined criteria)
identifying new data traffic for the sidelink connection with the first UE (AZIZI, [2919], identifying first data for a first data bearer of a terminal device and second data for a second data bearer of the terminal device)
and discontinuing the monitoring for the link maintenance procedure messages (AZIZI, [2609], the discontinuous communication schedule when the discontinuous communication schedule is being used)

As per claim 21, AZIZI discloses the method of claim 13, wherein the establishing the sidelink connection further comprises: receiving an indication from the first UE that the first UE is configured to trigger the link maintenance procedure for both the first UE and the second UE (AZIZI, [0054], trigger discovery procedure for communication modules 306a-306d)

As per claim 22, AZIZI discloses the method of claim 13, wherein the establishing the sidelink connection further comprises: receiving a configuration from the first UE that indicates configuration parameters used in the link maintenance procedure, wherein the configuration parameters include one or more of a threshold time value, a threshold error counter value, or combinations thereof, to trigger the link maintenance procedure (AZIZI, [0325], detect and repair (to a certain degree) transmission errors)

As per claim 23, AZIZI discloses an apparatus for wireless communication at a first user equipment (UE), comprising: 
a processor, memory in electronic communication with the processor (AZIZI, [2125], a processor)
and instructions stored in the memory and executable by the processor (AZIZI, [2125], storing instructions that when executed by a processor) to cause the apparatus to: 
establish, at the first UE, a sidelink connection with a second UE (AZIZI, [1518], establishing a direct wireless link with at least one other terminal device)
 detect, based at least in part on a status timer at an access stratum layer of the first UE, that an inactivity in data traffic communications with the second UE via the sidelink connection exceeds a threshold time (AZIZI, [0614], It is possible that the data connection may be vulnerable to connection timeouts, such as at a network access node and/or at a security gateway which may close inactive data connections (e.g., TCP connections and/or radio access bearers) after a timeout period has expired in which no data transfer occurred; [0605], after a certain duration of inactivity, e.g., after no data has been transmitted for 5 minutes, 10, minutes, 20 minutes, et.)
and initiate, at the access stratum layer responsive to detecting that the inactivity in data traffic communications exceeds the threshold time, a link maintenance procedure to maintain the sidelink connection with the second UE (AZIZI, [0614], in order to help avoid such connection timeout, in accordance with some aspects, terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502)

As per claim 24, AZIZI discloses the apparatus of claim 23, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (AZIZI, [0120], performing radio measurements on a discovered network access node, receiving broadcast information of a discovered network access node) and/or bilateral (e.g., pursuing and potentially establishing a bidirectional connection with a discovered network access node) radio interactions with various network access nodes)

As per claim 25, AZIZI discloses the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: determine that data traffic of the sidelink connection has been inactive for at least the threshold time or that a signal from the second UE via the sidelink connection has not been successfully received for at least the threshold time (AZIZI, [2657], the inactive phase based on the latency requirements of the additional uplink or downlink data traffic by identifying latency-critical data traffic and non-latency-critical data traffic in the additional uplink or downlink data traffic)

As per claim 27, AZIZI discloses an apparatus for wireless communication at a second user equipment (UE), comprising: 
a processor, memory in electronic communication with the processor (AZIZI, [2125], a processor) 
instructions stored in the memory and executable by the processor (AZIZI, [2125], storing instructions that when executed by a processor) to cause the apparatus to:
establish, at the second UE, a sidelink connection with a first UE (AZIZI, [1518], establishing a direct wireless link with at least one other terminal device)
receive, from the first UE, a link maintenance procedure message via the sidelink connection to initiate a link maintenance procedure (AZIZI, [0268], Terminal device 1502 may transmit and receive radio signals on one or more radio access networks), wherein the link maintenance procedure message is received based on an inactivity in sidelink data communications via the sidelink connection for at least a threshold time period (AZIZI, [0614], It is possible that the data connection may be vulnerable to connection timeouts, such as at a network access node and/or at a security gateway which may close inactive data connections (e.g., TCP connections and/or radio access bearers) after a timeout period has expired in which no data transfer occurred; [0605], after a certain duration of inactivity, e.g., after no data has been transmitted for 5 minutes, 10, minutes, 20 minutes, et.)
and initiate the link maintenance procedure based at least in part on the link maintenance procedure message (AZIZI, [0614], in order to help avoid such connection timeout, in accordance with some aspects, terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502)

As per claim 28, AZIZI discloses the apparatus of claim 27, wherein the link maintenance procedure is a measurement procedure to measure one or more channel characteristics of the sidelink connection with the second UE (AZIZI, [0120], performing radio measurements on a discovered network access node, receiving broadcast information of a discovered network access node) and/or bilateral (e.g., pursuing and potentially establishing a bidirectional connection with a discovered network access node) radio interactions with various network access nodes)

As per claim 29, AZIZI discloses the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: measure one or more channel characteristics based at least in part on one or more reference signals of the link maintenance procedure message (AZIZI, [0120], performing radio measurements on a discovered network access node, receiving broadcast information of a discovered network access node) and/or bilateral (e.g., pursuing and potentially establishing a bidirectional connection with a discovered network access node) radio interactions with various network access nodes)
and transmit, to the first UE, a measurement report indicating the one or more channel characteristics (AZIZI, [0099], the served terminal devices my perform discovery scans and report discovery information for detected network access nodes back to network access node 210 in the form of measurement reports)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over AZIZI in view of 3GPP TSG-RAN, 25th Feb – 1st Mar 2019, R2-1901705 hereinafter “3GPP”
As per claim 9, AZIZI discloses the method of claim 8, AZIZI does not explicitly disclose wherein the reference signal transmission to the second UE is a channel state information reference signal (CSI-RS) transmission using only reference signal symbols.
3GPP discloses wherein the reference signal transmission to the second UE is a channel state information reference signal (CSI-RS) transmission using only reference signal symbols (3GPP, page 25, The sidelink measurements of sidelink reference signals from the receiving UE, such as CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to wherein the reference signal transmission to the second UE is a channel state information reference signal (CSI-RS) transmission using only reference signal symbols and have modified the teaching of AZIZI in order to improve the performance of wireless network.

As per claim 19, AZIZI discloses the method of claim 13, AZIZI does not explicitly disclose wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols.
3GPP discloses wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols (3GPP, page 25, The sidelink measurements of sidelink reference signals from the receiving UE, such as CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to wherein the link maintenance procedure message comprises a channel state information reference signal (CSI-RS) transmission using only reference signal symbols and have modified the teaching of AZIZI in order to improve the performance of wireless network.

Allowable Subject Matter
Claims 4-6, 16, 18, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462